DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-16, drawn to an apparatus, classified in A61B 17/22031.
II.	Claims 17-20, drawn to a method, classified in A61B 17/320725.
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the apparatus of Invention I can be used remove a stent.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not 

Claims 1-4, 8-14, and 17-20 appear to be generic to the following disclosed patentably distinct species: 
I.	Species A, drawn to a system shown in Figs. 1A-F.
II.	Species B, drawn to a system shown in Figs. 3A-F.
The species are independent or distinct because Species A shows both the removal tool and the expandable member affix to the delivery tool such that there is no relative axial movement between the removal tool expandable member, and Species B shows removal tool affixed to a guidewire and the expandable member fixed to a tube, such that the removal tool and expandable member are axially movable relative one another. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Faisal Abou-Nasr on April 30, 2021, and May 14, 2021, a provisional election was made without traverse to prosecute the invention of Invention I, Species B, claims 1-4, 6-14, and 16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5, 15, and 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (“Martin” US 20120197285) in view of Bose et al. (“Bose” US 20030212430).
	Regarding claims 1-4 and 6-10, Martin discloses an obstruction removal system, comprising:
	(claim 1) a guide catheter configured to be inserted within a vasculature (108);
	a delivery tool having a distal end configured to be inserted within the guide catheter and disposed proximate to an obstruction in the vasculature (202);

	an expandable member (260) configured to at least partially surround the removal tool ([0177] discloses the petals 238 on the removal tool 226 (“the distal capturing portion”) are sized and shaped “to ease insertion” into the expandable member 260 (“the proximal capturing portion”), thus the expandable member 260 partially surrounds the removal tool 226.), wherein the expandable member is configured to grasp at least one portion of the removal tool and the obstruction as the expandable member transitions from an expanded state to a contracted state when the delivery tool is removed from the vasculature to remove the removal tool and the obstruction from the vasculature (Figs. 12A-D);
	(claim 2) further comprising an intermediate catheter configured to sheathe the removal tool and the expandable member while the delivery tool is inserted within the guide catheter and guided into the vasculature (330);
	(claim 3) wherein the intermediate catheter is further configured to unsheathe the removal tool and the expandable member to allow the removal tool to at least partially separate the obstruction from the inner surface of the vasculature (see Figs. 12A-D);
	(claim 4) wherein the intermediate catheter is further configured to at least partially re-sheathe the removal tool and the expandable member to cause the expandable member to transition from the expandable state to the contracted state so that the expandable member grasps the at least one portion of the removal tool and the obstruction when the delivery tool is removed from the vasculature to remove the removal tool and the obstruction from the vasculature (see Figs. 12B-D);
	(claim 6) wherein the delivery tool comprises a guide wire disposed within a tube (wires 202 considered to be guide wires for guiding the removal tool 226 within tube 302) and configured to be at least partially extended from a distal end of the tube (see Fig. 12A), wherein the expandable member is fixed to the distal end of the tube (see Fig. 12A which appears to show the expandable member 260 tied 
	(claim 7) wherein the guide wire is configured to extend the removal tool away from the expandable member to allow the removal tool to at least partially separate the obstruction from the inner surface of the vasculature, and wherein the guide wire is further configured to retract the removal tool toward the expandable member so that the expandable member at least partially surrounds the removal tool and the obstruction after the removal tool at least partially separates the obstruction from the inner surface of the vasculature (see Figs. 8A-E); and
	(claim 8) wherein the peeler wires comprise a first plurality of wire segments that extend from the distal end of the delivery tool toward the inner surface of the vasculature when the removal tool is deployed within the vasculature (see Fig. 8B);
	but Martin fails to disclose (claim 1) the hooks being hook wires; (claim 9) wherein the hook wires comprise a second plurality of wire segment that extend from respective wire segments of the peeler wires toward a central axis of the removal tool; or (claim 10) wherein the second plurality of wire segments are curved toward the central axis of the removal tool.
	However, Bose discloses a similar obstruction removal device comprising (claim 1) a removal tool (10) comprising peeler wires (28) and hook wires (34) ([0034] discloses the hooks 34 being integrally formed with the cage 18, the cage 18 being made up from the peeler wires 28, thus making the hooks 34 hook wires); (claim 9) wherein the hook wires comprise a second plurality of wire segments that extend from the respective wire segments of the peeler wires toward a central axis of the removal tool ([0034]; see Figs. 1A-B); and (claim 10) wherein the second plurality of wire segments are curved toward the central axis of the removal tool (hooks are curved in shape; see Figs. 1A-B);
	It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date would have combined the hook wires taught by Bose with the obstruction removal system comprising hooks as taught by Martin because the hook wires are merely a specific form of the broader hooks disclosed by Martin, integrating the hooks into the peeler wires.  Martin is silent regarding 

	Regarding claims 11-14 and 16, Martin discloses an obstruction removal device, comprising:
	(claim 11) a removal tool configured to be disposed at a distal end of a delivery tool (226), the removal tool comprising peeler wires (204) and hooks ([0161]) that are configured to at least partially separate an obstruction from an inner surface of a vasculature (see Figs. 12A-D); and
	an expandable member (260) configured to at least partially surround the removal tool ([0177] discloses the petals 238 on the removal tool 226 (“the distal capturing portion”) are sized and shaped “to ease insertion” into the expandable member 260 (“the proximal capturing portion”), thus the expandable member 260 partially surrounds the removal tool 226.), wherein the expandable member is further configured to grasp at least one portion of the removal tool and the obstruction as the expandable member transitions from an expanded state to a contracted state when the delivery tool is removed from the vasculature to remove the removal tool and the obstruction from the vasculature (Figs. 12A-D);
	(claim 12) wherein the peeler wires comprise a first plurality of wire segments that extend from the distal end of the delivery tool toward the inner surface of the vasculature when the removal tool is deployed within the vasculature (see Fig. 8B); and
	(claim 16) wherein the expandable member and the removal tool are movable independent of one another (see Figs. 8A-E);
but Martin fails to disclose (claim 11) the hooks being hook wires; (claim 12) wherein the hook wires comprise a second plurality of wire segment that extend from respective wire segments of the peeler wires toward a central axis of the removal tool; or (claim 14) wherein the second plurality of wire segments are curved toward the central axis of the removal tool.
claim 11) a removal tool (10) comprising peeler wires (28) and hook wires (34) ([0034] discloses the hooks 34 being integrally formed with the cage 18, the cage 18 being made up from the peeler wires 28, thus making the hooks 34 hook wires); (claim 12) wherein the hook wires comprise a second plurality of wire segments that extend from the respective wire segments of the peeler wires toward a central axis of the removal tool ([0034]; see Figs. 1A-B); and (claim 14) wherein the second plurality of wire segments are curved toward the central axis of the removal tool (hooks are curved in shape; see Figs. 1A-B);
	It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date would have combined the hook wires taught by Bose with the obstruction removal system comprising hooks as taught by Martin because the hook wires are merely a specific form of the broader hooks disclosed by Martin, integrating the hooks into the peeler wires.  Martin is silent regarding whether the hooks are integral or separate from the peeler wires.  Both the hook wires of Bose and the hooks of Martin are discloses as being used for gripping and holding the obstruction.  Therefore, it would have been a mere substitution of the hook wires as a specific form of hooks in the obstruction removal system of Martin to achieve a predictable result of providing hooks for gripping and holding the obstruction during removal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771